     Case 1:20-cv-01226-AWI-JLT Document 10 Filed 10/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT HAIRSTON,                                  No. 1:20-cv-01226-AWI-JLT (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
13                                                      RECOMMENDATIONS, DENYING MOTION
             v.
                                                        TO PROCEED IN FORMA PAUPERIS, AND
14    CDCR, et al.,                                     DISMISSING ACTION WITHOUT
                                                        PREJUDICE
15                       Defendants.
                                                        (Docs. 2, 9)
16

17          Plaintiff Robert Hairston is a state prisoner proceeding pro se in this civil rights action
18   under 42 U.S.C. § 1983. This matter was referred to a United States magistrate judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On September 2, 2020, the assigned magistrate judge issued findings and
21   recommendations, recommending that Plaintiff’s motion to proceed in forma pauperis (Doc. 2)
22   be denied because Plaintiff has five “strikes” under 28 U.S.C. § 1915(g) and fails to show that he
23   is in imminent danger of serious physical injury. (Doc. 9.) The magistrate judge provided Plaintiff
24   14 days to file objections to the findings and recommendations. (Id. at 3.) Plaintiff has not filed
25   any objections and the time to do so has passed.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
27   de novo review of this case. Having carefully reviewed the entire file, the Court finds the findings
28   and recommendations to be supported by the record and proper analysis.
     Case 1:20-cv-01226-AWI-JLT Document 10 Filed 10/08/20 Page 2 of 2


 1         Accordingly, the Court ORDERS:

 2         1. The findings and recommendations issued on September 2, 2020 (Doc. 9) are

 3            ADOPTED in full;

 4         2. Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is DENIED;

 5         3. This action is DISMISSED without prejudice to refiling upon prepayment of the filing

 6            fee; and,

 7         4. The Clerk of the Court is directed to close this case.

 8
     IT IS SO ORDERED.
 9
10   Dated: October 8, 2020
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
